81509: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18889: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81509


Short Caption:IN RE: SEARCH OF RESIDENCE AND PROP.Court:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2019-SW-00045Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/31/2020 / Worrell, CarolynSP Status:Completed


Oral Argument:06/16/2022 at 3:00 PMOral Argument Location:Las Vegas


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames KostaMichael V. Cristalli
							(Clark Hill PLC)
						Dominic P Gentile
							(Clark Hill PLC)
						Vincent Savarese, III
							(Clark Hill PLC)
						


RespondentThe State of NevadaMark B. Jackson
							(Douglas County District Attorney/Minden)
						Erik A. Levin
							(Douglas County District Attorney/Minden)
						





Docket Entries


DateTypeDescriptionPending?Document


07/24/2020Filing FeeFiling Fee Paid. $250.00 from Clark Hill PLC.  Check no. 17000097. (SC)


07/24/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-27026




07/24/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-27030




07/24/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-27032




07/30/2020Notice of Appeal DocumentsFiled Movant/Appellant James Kosta, Real Party in Interest Case Appeal Statement. (SC)20-27802




07/31/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)20-27927




08/14/2020Docketing StatementFiled Appellant James Kosta's Docketing Statement. (SC)20-30184




09/29/2020Settlement Program ReportFiled ECAR/Other. Whether to move forward with a settlement conference or to remove this appeal from the settlement program is still under consideration by counsel and the settlement judge. (SC).20-35806




03/04/2021Settlement Program ReportFiled ECAR/Other. The settlement judge and counsel request a 90 day extension for this case to remain in the settlement program to determine whether it is appropriate for a settlement conference.  The explanation for this request is the complexity of the legal issues in this case. (SC)21-06368




03/10/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to April 27, 2021.  (SC)21-06950




05/11/2021Settlement Program ReportFiled ECAR/Other. The settlement judge and counsel request a 90 day extension to determine whether this appeal should remain in the settlement program. Appellant's counsel has filed a Writ of Mandamus with the District Court which is under consideration by the district court judge. (SC)21-13487




06/14/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  The decision to proceed with a settlement conference or to recommend that it be removed from the settlement program was delayed because of the involvement of federal law enforcement regarding the property in this case. (SC)21-17064




06/16/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. fn1 [The Early Case Assessment Report filed on May 11, 2021, recommending that the case remain in the settlement program for an additional 90 days is rendered moot as a result of this order.] (SC)21-17364




09/14/2021BriefFiled Appellant's Opening Brief (REJECTED PER NOTICE ISSUED 09/14/21). (SC)


09/14/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.  Appellant's Opening Brief. (SC)21-26609




09/14/2021AppendixFiled Appellant's Appendix - Volume 1. (SC)21-26628




10/11/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)21-29086




10/11/2021BriefFiled Appellant's Opening Brief. (SC)21-29089




10/13/2021Order/ProceduralFiled Order Granting Motion. Appellant's untimely motion for an extension of time to file the opening brief is granted.  The opening brief was filed on October 11, 2021. Respondent's answering brief due: November 10, 2021.21-29413




10/21/2021BriefFiled Respondent's Answering Brief. (SC)21-30442




11/22/2021BriefFiled Appellant's Reply Brief. (SC)21-33523




11/22/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/09/2022Order/ProceduralFiled Order Scheduling Oral Argument. Oral argument is scheduled for June 16, 2022, at 3:00 p.m. in Las Vegas.  Respondent's counsel may appear for oral argument by videoconference if a request is submitted to this court no later than June 6, 2022.  Argument shall be limited to 30 minutes. (SC)22-14735




06/02/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-17539




06/06/2022MotionFiled Respondent's Motion to Request to Appear by Videoconference for Oral Arguments. (SC)22-17876




06/07/2022Order/ProceduralFiled Order Granting Motion.  Respondent's motion to appear remotely at the oral argument of this matter currently scheduled for June 16, 2022, at 3:00 p.m. in Las Vegas is granted.  The clerk of this court is directed to provide the information necessary for respondent to appear remotely at the oral argument in this matter.22-18009




06/14/2022MotionFiled Stipulation to Dismiss Appeal. (SC)22-18835




06/14/2022Order/DispositionalFiled Order Dismissing Appeal and Vacating Oral Argument.  Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  Further, the oral argument in this matter currently scheduled for June 16, 2022, at 3:00 p.m. is vacated.  Case Closed/No Remittitur Issued.  (SC)22-18889





Combined Case View